Citation Nr: 1218023	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  11-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement for service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1960 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a 
January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a July 2007 rating decision, the RO reopened and denied the issue currently on appeal.

The Veteran's Virtual VA record was reviewed in conjunction with the claims folder.


FINDINGS OF FACT

1.  In an unappealed January 2002 rating decision, service connection for diabetes mellitus, type II, was denied, in pertinent part, on the basis that the Veteran was not shown to have been exposed to herbicide agents (Agent Orange) during his active military service.

2.  Service records that were declassified in December 2007 show that herbicide agents were used during the Veteran's service at Korat Royal Thailand Air Force Base (RTAFB) from June 1969 to June 1972.

3.  Based on his credible assertion of serving along the perimeter of Korat RTAFB, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents.  

4.  The Veteran's diagnosed diabetes mellitus, type II, is presumed related to his exposure to herbicide agents while serving in Thailand.




CONCLUSIONS OF LAW


1.  The January 2002 rating decision, which denied service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2011).

2.  Relevant service department records submitted since the January 2002 rating decision necessitate reconsideration of the claim for service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.156(c) (2011).

3.  Diabetes mellitus, type II, is presumed related to herbicide exposure resulting from active duty service in Thailand.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his diabetes mellitus, type II, is due to herbicide exposure experienced during his active service at Korat Royal Thai Air Force Base (RTAFB) in Thailand.  Following the discussion of the below procedural matters, the Board will address the merits of the claim.

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II. Reconsideration of the Claim based on Relevant Service Department Records

In a January 2002 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus, type II.  The evidence of record consisted of the Veteran's service treatment records and post-service treatment records, showing a diagnosis of diabetes mellitus, type II.  The RO denied the claim, on the grounds that there was no credible supporting evidence showing that the Veteran's diabetes mellitus, type II, occurred in service or was related to his service.  The RO found the Veteran was not entitled to the presumption of herbicide exposure because he served in Thailand rather than Vietnam.  

In March 2002, the Veteran was notified of the decision, including his appellate rights, and he did not appeal the decision.  Further, while additional VA outpatient treatment records were received within the one year period following the March 2002 notification, none of those records were new and material to the diabetes mellitus claim.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.)  As such, the January 2002 decision became final.
	
In September 2006, the Veteran applied to reopen his claim of entitlement to service connection for diabetes mellitus, type II.  Additional evidence has been received.  This includes: (1) service department records in the form of an excerpt from a declassified Vietnam Era Department of Defense document entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand," detailing herbicide use at Korat RTAFB; (2) March 2009 and January 2011 statements from the Veteran alleging in-service herbicide exposure occurring during his work near the perimeter of the base; (3) an undated article entitled "Air Base Defense-Vegetation Control," by Roger P. Fox; (4) an August 2006 online news article entitled "VA illegally denied vets coverage," addressing herbicide exposure and service in Thailand; (5) photographs and a map showing the location of where the Veteran alleges he worked on the base relative to the perimeter; and (6) an excerpt from a December 1971 field  manual entitled "Tactical Employment of Herbicides."

Regarding the aforementioned service department records, 38 C.F.R. § 3.156(c) mandates that a former decision is to be reconsidered by the adjudicating agency of original jurisdiction if new and material evidence consisting of a supplemental report from the service department is received before or after the decision becomes final.  This includes declassified records that could not have been obtained because the records were classified when VA decided the claim.  Id. at 3.156(c)(1)(iii).

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  This law did not explicitly limit retroactive effect.  Therefore, this provision applies to the current claim on appeal.

The preamble in the proposed 38 C.F.R. § 3.156(c) contains a full explanation of the bases for the change in regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The preamble noted that the use of the words "new and material evidence" was confusing as it inferred that VA may reopen a claim when service department records were received that were not available before.  The effective date of such a claim would be the date of the reopened claim.  It was noted that, in practice, when VA received service department records that were previously unavailable at the time of the prior decision, VA may reconsider the prior decision.  The change was intended to broaden the description of service department records to include unit records, such as those received from the Joint Services Records Research Center (JSRCC) that pertain to military experiences claimed by a Veteran.  See 70 Fed. Reg. 35,388.



The amended regulations provides as follows:

(c) Service department records. (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: . . . 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.

The service department records (declassified files) submitted are relevant because they confirm the Veteran's account that herbicides were used at Korat RTAFB during the time he was stationed there.  Because these relevant service department records existed but  were unavailable when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

The Board notes that the other pieces of evidence submitted during the appeal constitute new and material evidence (e.g. the Veteran alleging in-service herbicide exposure and documentation supporting this contention) as provided by 38 C.F.R. § 3.156(a).  However, reconsideration of the claim under 38 C.F.R. § 3.156(c) is more advantageous to the Veteran, as it would allow consideration of an earlier effective date for service connection for diabetes mellitus, type II, than if the claim was reopened under 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(c)(3) (2011).  Accordingly, the claim for service connection for diabetes mellitus, type II, will be reconsidered.




(CONTINUED NEXT PAGE)

III.  The Merits of the Claim for Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), including diabetes mellitus, type II.  38 C.F.R. § 3.307(a)(6)(ii).  

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, here, the Veteran claims he is entitled to the presumption of herbicide exposure because he was stationed at Korat RTAFB in Thailand.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

For the reasons set forth below, the Board finds that the Veteran is entitled to service connection for diabetes mellitus, type II, on a presumptive basis.

Initially, the Board notes that the Veteran has a current diagnosis of diabetes mellitus, type II.  Also, service records, including service treatment records and a 
DD Form 214, place the Veteran at Korat RTAFB during the VA-designated timeframe for which herbicide exposure in Thailand may be presumed.

The remaining critical element as to whether the Veteran is entitled to the presumption of herbicide exposure is whether he served along the perimeter of Korat RTAFB.  This has been established through the Veteran's lay statements and supporting documentation.  The Veteran alleged that, while stationed in Thailand, his Air Force Specialty Code (AFSC) was Telecommunications System Technical Control, operated out of the Automatic Digital Message Switching Center (AUTODIN).  Located at the Camp Friendship Army Base, which was adjacent to Korat RTAFB, AUTODIN was in close proximity to the perimeter of the military base, according to the Veteran.  Maps illustrating the orientation of AUTODIN at Camp Friendship relative to Korat RTAFB and the military base perimeter were submitted by the Veteran.  As Shift Supervisor in Technical Control, the Veteran stated he was required to burn classified material in an outdoor incinerator located along the perimeter, which was devoid of vegetation.  

The Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibilities of his service while at Korat RTAFB.  The maps provided by the Veteran appear accurate and unadulterated.  He clearly appears to have served in area that was in close proximity of the base perimeter.  His statements indicate that he regularly had even closer contact with the base perimeter while burning classified materials.  This description appears to be consistent with the duties of his military occupational specialty.  38 U.S.C.A. § 1154(a).  Moreover, his accounting as to the type of duties he performed within the perimeter of Korat RTAFB are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  There is nothing in the available service records, to include DD Form 214 that would refute the Veteran's recollections.  

Therefore, based on his credible assertion of serving along the perimeter of Korat RTAFB, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents.  Further, as he is shown to have been exposed to Agent Orange, the presumption of service connection for diabetes mellitus, type II, attaches.  Service connection for diabetes mellitus, type II, is thereby warranted.


ORDER

Entitlement for service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


